Citation Nr: 1048180	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-27 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable initial evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from February 2008 and September 2008 rating decisions 
of the Department of Veteran's Affairs (VA) regional office (RO) 
located North Little Rock, Arkansas.

In April 2010, a videoconference Board hearing was held before 
the undersigned Acting Veterans Law Judge.  A transcript of the 
proceeding has been associated with the claims file.

The issue of entitlement to service connection for tinnitus has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over this matter, and it is referred 
to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A.  Low Back Disorder

The Veteran served on active duty in the Marines from October 
1967 to July 1970.  He served in the Republic of Vietnam from 
August 1969 to July 1970, for which service he was awarded, among 
several decorations, the Purple Heart medal.  

The Veteran claims that he has a low back disorder as a result of 
a back injury he incurred in August 1969, in Vietnam, due to a 
grenade blast that threw him 25 feet.  See, e.g., Board Hearing 
Transcript at 3.  He also claims that he injured his low back 
playing flag football in service.  See VA Examination Report, 
June 2009.

As an initial matter, the Board notes that the Veteran's service 
treatment records are silent as to any complaints or treatment 
for any back problems.  At the same time, the Board acknowledges 
that an August 1969 service treatment record reflects that the 
Veteran was treated for shrapnel wounds from an enemy attack, and 
his personnel records reflect that he was awarded the Purple 
Heart medal in October 1969.  Also, the Board notes that the 
Veteran is service-connected for the shrapnel wounds he incurred 
in August 1969.

The first record of complaint of any back problems in the claims 
file are two brief August 1999 private treatment records from Dr. 
S.S., the Veteran's primary care physician, that reflect 
complaints of back pain and diagnosed sciatica.  The Board notes 
there is no further record of complaint or treatment for back 
problems until July 2006.  See Private Treatment Record, Dr. 
S.S., July 2006.

At the same time, however, the Board also notes that several 
treatment records in the claims file indicate that the Veteran 
underwent a discectomy at L4-L5 in 1999, which he testified was 
performed by Dr. B-T, and that he subsequently underwent a nerve 
cauterization performed by Dr. S., apparently at the VA medical 
center some time around 2003 to treat complaints of back pain.  
See Statement, March 2010 (surgery performed by Dr. B-T); Board 
Hearing Transcript at 5-6; VA Treatment Records, September 2005 
and February 2007; Private Treatment Record, June 2007 (NEA 
Clinic); VA Examination Report, June 2009.  The Board likewise 
acknowledges a May 2009 opinion letter from Dr. B-T in which she 
notes the Veteran's history of a 1999 discectomy (although she 
did not exactly indicate that she performed the surgery herself).  
Significantly, however, there are no treatment records associated 
with the claims file relating to either the 1999 or the 2003 back 
surgeries.

VA has a duty to assist the Veteran in obtaining all potentially 
relevant documents to substantiate a claim, including medical 
evidence to verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) 
(West 2002); 38 C.F.R.§ 3.159(c) (2010); Talley v. Brown, 6 Vet. 
App. 72, 74 (1993) (citing Masors v. Derwinski, 2 Vet. App. 181 
(1992) (duty to obtain private medical records); Dunn v. West, 11 
Vet. App. 462, 466-467 (1998) (Records created by VA are 
considered constructively part of the record and should be 
associated with the claims file).  In light of the fact that 
there is no record of complaint of back problems until 1999, 30 
years post-service, and in light of all of the evidence 
indicating there are outstanding treatment records relating to a 
1999 low back discectomy and a 2003 nerve cauterization (to treat 
low back pain) that have not been associated with the claims 
file, the Board finds that a remand is necessary to obtain copies 
of any outstanding private treatment records from Dr B-T and from 
the VA medical center relating to these two procedures and 
associate them with the claims file before a decision can be made 
on the Veteran's claim.

In addition, at the April 2010 Board hearing, the Veteran 
testified that he had been treated for his low back condition by 
a new chiropractor for the past year, but no treatment records 
from any chiropractor have been associated with the claims file.  
Therefore, the Board finds that an attempt should be made to 
obtain copies of these records as well and associate them with 
the claims file.  See id.

B.  PTSD

The Veteran's service-connected PTSD is assigned a 30 percent 
initial evaluation, effective April 24, 2007.  See 38 C.F.R. § 
4.130 (2010) (Diagnostic Code 9411).  The Veteran seeks a higher 
initial rating.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development is 
necessary prior to adjudication of this claim.

The Veteran was afforded a VA examination relating to his claim 
in January 2008.  Testimony of the Veteran and his spouse at the 
April 2010 Board hearing, however, suggests that the Veteran's 
PTSD symptoms may have worsened since the January 2008 VA 
examination.  See, e.g., Board Hearing Transcript at 13, 15.  As 
the evidence suggests that the Veteran's PTSD symptoms may have 
worsened since the last VA examination in January 2008, the Board 
finds that a remand is necessary to afford the Veteran a new VA 
examination to ascertain the current severity of his cervical 
spine condition.  38 U.S.C.A. § 5103A(a) (2010); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (citing 38 C.F.R. § 3.327(a)) 
("VA regulations specifically require the performance of a new 
medical examination . . . [when] 'evidence indicates there has 
been a material change in a disability or that the current rating 
may be incorrect.'")

In addition, the Board notes that the most recent VA treatment 
records associated with the claims file, dated through September 
2009, reflect that he has been attending individual and group 
therapy sessions at the VA medical center to treat his diagnosed 
PTSD.  In light of the April 2010 Board hearing testimony 
indicating that his symptoms may have worsened recently, the 
Board finds that the Veteran's most recent VA treatment records 
dated from September 2009 to present relating to his treatment 
for his service-connected PTSD should be associated with the 
claims file.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 
C.F.R.§ 3.159(c) (2010); Dunn v. West, 11 Vet. App. 462, 466-467 
(1998).

C.  Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is 
assigned a noncompensable initial evaluation, effective April 24, 
2007.  See 38 C.F.R. §§ 4.85, 4.86 (2010).  The Veteran seeks a 
higher initial rating.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.

At the April 2010 Board hearing, the Veteran testified that he 
planned to undergo an evaluation of his bilateral hearing loss by 
a private physician, Dr. W.Y., relating to his claim for an 
increased evaluation, and that he intended to submit these 
records for consideration with regard to his claim.  As no recent 
treatment records from Dr. W.Y. have been associated with the 
claims file since the April 2010 hearing, the Board finds that 
VA's duty to assist requires that this claim be remanded to 
obtain any outstanding private treatment records from Dr. W.Y. 
relating to the Veteran's bilateral hearing loss dated from April 
2010 to present and associate them with the claims file before a 
decision may be made with regard to the Veteran's claim.  38 
U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) 
(2010); Talley v. Brown, 6 Vet. App. 72, 74 (1993) (citing Masors 
v. Derwinski, 2 Vet. App. 181 (1992)).

Likewise, the Veteran also indicated at the April 2010 Board 
hearing that he had canceled an appointment relating to his 
bilateral hearing loss with a private treating physician, Dr. 
A.B.  Although the Veteran did not testify that he intended to 
reschedule the appointment, the Board nevertheless notes that he 
did submit a recent December 2008 letter from Dr. A.B. in support 
of his claim, which letter reflects that Dr. A.B. performed 
audiometric testing in December 2008.  The December 2008 
audiometric data recorded by Dr. A.B., however, has not been 
associated with the claims file.  As the Board finds that such 
audiometric data may be relevant in ascertaining the current 
severity of the Veteran's bilateral hearing loss, the Board finds 
that a remand is also necessary so that any outstanding treatment 
records from Dr. A.B. dated from December 2008 to present, to 
include all audiometric data, may be associated with the claims 
file.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding 
private treatment records from Dr. B-T 
dated from 1999 to present relating to 
treatment for the Veteran's low back, 
including any treatment records relating 
to a 1999 discectomy at L4-L5 or L5-S1, 
and associate them with the claims file; 
to that end, please provide the Veteran 
with a Form 21-4142.  If these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

2.  Obtain copies of any outstanding VA 
treatment records relating to a nerve 
cauterization procedure performed around 
2003 by Dr. S. at the VA medical center, 
and relating to any other treatment for 
the Veteran's back condition, dated from 
January 2002 to September 2005, and 
associate them with the claims file.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

3.  Obtain copies of any outstanding 
private chiropractic treatment records 
dated from April 2009 to present and 
associate them with the claims file; to 
that end, please provide the Veteran with 
a Form 21-4142.  If these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

4.  After the above development has been 
completed, please ask the same examiner 
who performed the June 2009 VA examination 
of the Veteran's back to review the entire 
claims file, including any newly 
associated treatment records from Dr. B-T 
and the VAMC, particularly any records 
relating to the 1999 and 2003 procedures, 
and ask the examiner to note whether there 
is any change in her prior opinion.  
Please ask the examiner to note that the 
claims file has been reviewed, including 
any newly associated records, and ask her 
to provide a clear rationale for all of 
her conclusions.  If the same examiner is 
not available, please afford the Veteran a 
new VA examination.

5.  Obtain copies of any outstanding VA 
treatment records dated from September 
2009 to present relating to treatment for 
the Veteran's PTSD and any other mental 
health condition, and associate them with 
the claims file.

6.  Obtain copies of any outstanding 
private treatment records relating to the 
Veteran's bilateral hearing loss from Dr. 
W.Y. dated from April 2010 to present, and 
from Dr. A.B. dated from December 2008 to 
present (to include any audiometric data 
recorded), and associate them with the 
claims file; to that end, please provide 
the Veteran with Forms 21-4142.  If these 
records are found to be unavailable, this 
should be specifically noted in the claims 
file

7.  After the above development in 
paragraph (5) has been completed, afford 
the Veteran a new VA examination to 
address the current nature and severity of 
the Veteran's service-connected PTSD.  All 
appropriate testing should be carried out, 
to include an interview and a 
comprehensive mental status examination.  

Upon review of the record and examination 
of the Veteran, the examiner should set 
forth all manifestations of the Veteran's 
PTSD and discuss the impact of such 
symptoms on the Veteran's social and 
occupational functioning.  A Global 
Assessment of Functioning (GAF) score 
should be assigned, and the examiner 
should explain the basis for such score.  
A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

8.  Then, readjudicate the Veteran's 
claims.  If any claim remains denied, he 
should be provided with a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


